Citation Nr: 1030493
Decision Date: 08/13/10	Archive Date: 09/09/10

Citation Nr: 1030493	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  03-04 211	)	DATE AUG 13 2010
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a psychiatric disorder, 
to include as secondary to a seizure disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to an initial compensable evaluation for a 
pilonidal cyst status post cystectomy (cyst).

5.  Entitlement to an earlier effective date for the grant of 
service connection for a pilonidal cyst status post cystectomy 
(cyst).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran, M.H. & L.K.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1952 to June 1955.

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in July 2003 by the undersigned Veterans 
Law Judge.  A transcript of the hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  On October 27, 2009, the Board issued a decision that granted 
service connection for a seizure disorder, denied an effective 
date prior to July 2003 for the grant of service connection for a 
pilonidal cyst, and remanded claims for entitlement to service 
connection for a psychiatric disorder, a back disorder, and an 
increased evaluation for a pilonidal cyst.

2.  In November 2009, the Board was notified by the Veteran's 
representative that the Veteran died in June 2009.


CONCLUSIONS OF LAW

1.  Vacatur of the Board's October 27, 2009 decision is 
warranted.  38 U.S.C.A. §§ 7103(c), 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2009). 

2.  Due to the death of the Veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2009); but see 38 U.S.C.A. § 5121A. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board of Veterans' Appeals (Board) may vacate an appellate 
decision at any time upon request of the Appellant or his or her 
representative, or on its own motion, when a claimant has been 
denied due process of law or has been granted benefits based on 
false or fraudulent evidence.  38 C.F.R. § 20.904.  For the 
reasons discussed below, the October 27, 2009 Board decision is 
vacated.  

The Veteran's representative submitted a statement in November 
2009 indicating that the Veteran passed away in June 2009, prior 
to the issuance of the Board's decision in October 2009.  As the 
Veteran died before the Board decided and remanded the claims in 
October 2009, the Board had no jurisdiction to adjudicate the 
Veteran's claims.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 
20.1302.  Accordingly, the Board vacates its October 27, 2009 
decision.

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, Appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106.  The Board's 
dismissal of this appeal does not affect the right of an eligible 
person to file a request to be substituted as the Appellant for 
purposes of processing the claim to completion.  Such request 
must be filed no later than one year after the date of the 
Appellant's death.  See Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The October 27, 2009 Board decision is vacated.

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


Citation Nr: 0940939	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  03-04 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to a seizure disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to a compensable initial evaluation for a 
pilonidal cyst status post cystectomy (cyst).

5.  Entitlement to an earlier effective date for the grant of 
service connection for a pilonidal cyst status post 
cystectomy (cyst).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to June 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The 
Veteran attended a hearing before the undersigned in July 
2003.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for a psychiatric disorder 
and a back disorder and the evaluation for a pilonidal cyst 
status post cystectomy are addressed in the REMAND portion of 
the decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The competent medical evidence shows that a seizure 
disorder began in service and has been continuous since 
service.

2.  The Veteran's claim for service connection for a 
pilonidal cyst was received by VA on July 18, 2003.




CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's 
favor, a seizure disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2009). 

2.  The assignment of an effective date earlier than July 18, 
2003, for the award of service connection for a pilonidal 
cyst is not warranted. 38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.1, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that a seizure disorder began in 
service.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting service connection for a seizure disorder.

In regards to the claim for an earlier effective date for the 
grant of service connection for the cyst, where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering  38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, supra; Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears 
the burden of demonstrating any prejudice from defective 
notice with respect to the downstream elements.  Goodwin v. 
Peake, 22 Vet.App. 128 (2008).  That burden has not been met 
in this case.  Thus, no further discussion of the VCAA is 
required.

Service Connection for a Seizure Disorder

The Veteran seeks service connection for a seizure disorder.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence for and against the claim is at an approximate 
balance and the appeal will be allowed.

The Veteran contends that his seizure disorder began in 
service.  The Veteran served as an electrician aboard a 
battle ship, repairing the motors of guns and any other 
electrical failures.  He reports that he was shocked numerous 
times by 110 volts of electricity, and that he was treated 
for seizures in service.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).  

Although VA was unable to obtain the VA medical records from 
this time, the Veteran reports experiencing seizures in 1956 
or 1957, only a year or two after discharge.  The Veteran 
states that he was diagnosed with Grand Mal epilepsy.  The 
Veteran can attest to factual matters of which he had first-
hand knowledge, such as experiencing having a seizure and 
being diagnosed with epilepsy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  Lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a lay person is competent to identify the medical 
condition, (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is 
within its province to 


weigh that testimony and to make a credibility determination 
as to whether the evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21. 
Vet. App. 303 (2007).  The Veteran and his spouse testified 
in great detail regarding the occurrences of his seizures 
during this time.  The Board finds the Veteran and his wife's 
testimony is credible to show that he had seizures in 1956 or 
1957.

The first medical evidence of a seizure disorder is a 1965 
private medical record diagnosing epilepsy and noting that 
the Veteran reported seizures began in 1953 during service.  
The Board notes that the Veteran did not have a claim before 
VA at the time of this report, and the reference to service 
origins was made contemporaneously with the medical 
examination, lending credulity to the statement.  The medical 
and lay evidence shows that the Veteran experienced 
continuous seizures from this time forward.  His most recent 
seizure diagnosis was made in October 2008.

The Board finds the Veteran's claim of continuous seizures 
since service is credible evidence in support of his claim.  
It is supported by the available VA and private medical 
records, including the 1965 record where the Veteran reported 
seizures since 1953, about fifty years before he sought 
compensation from VA for this disorder.  There are no 
conflicting statements in the record nor is there any 
evidence suggesting the Veteran's report is incorrect.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim; 
however, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
Veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).



The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for a seizure 
disorder will be granted.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).

Earlier Effective Date for Grant of Service Connection for 
Pilonidal Cyst

The Veteran is seeking to establish an earlier effective date 
for the grant of service connection for the cyst.  Except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later date. 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.

Applicable statutory and regulatory provisions require VA 
look to all communications from the Veteran that may be 
interpreted as applications or claims-formal and informal-
for benefits.  In particular, VA is required to identify and 
act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 
3.155(a). Any communication or action indicating intent to 
apply for one or more benefits under the laws administered by 
VA from a Veteran or his duly authorized representative may 
be considered an informal claim. Such an informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

In this case, the Veteran filed a statement regarding his 
cyst on July 18, 2003.  He submitted several medical records 
along with the statement.  A review of the claims folder 
reveals that the Veteran first submitted a claim for service 
connection for a seizure disorder and a psychiatric disorder 
in July 2001.  Between July 2001 and the July 2003 claim for 
service connection for the cyst, the Veteran submitted 
several statements and private medical records, but never 
mentioned the cyst or requested service connection for the 
disability.  The record is devoid of any additional evidence 
which may lead one to conclude that that the Veteran had 
filed a formal or informal claim for service connection for a 
pilonidal cyst prior to July 18, 2003.

There is no basis upon which to grant the claim for an 
earlier effective date.  Accordingly, the effective date is 
properly set at July 18, 2003, the date of claim. The 
Veteran's appeal must be denied. I n reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  As the evidence is not in 
equipoise, and, in fact, the absence of evidence to support 
the claim suggests that the preponderance of the evidence is 
against the Veteran's claim, the benefit-of-the-doubt 
doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Service connection for a seizure disorder is granted.

The appeal for an effective date prior to July 18, 2003, for 
the grant of service connection for a pilonidal cyst is 
denied.


REMAND

In the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  

The Veteran was scheduled for a VA examination, but the 
examination was cancelled because he is in a private nursing 
home and unable to report.  The Board 


finds that this situation is not unlike that of an 
incarcerated Veteran.  In both instances, VA's  statutory 
obligation to assist Veterans in the development of their 
claims requires VA to tailor its assistance to meet the 
peculiar circumstances of confinement as such individuals are 
entitled to the same care and consideration given to their 
fellow Veterans.  38 U.S.C.A. § 5107(a) (West 2002); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. Brown, 8 
Vet. App. 185, 191 (1995).  VA's duty to assist an 
incarcerated Veteran extends to arranging for adequate 
evaluation within the prison facility, or if unable to do so, 
having him examined by a fee-basis physician or requiring a 
VA physician to examine him.  See Bolton, at 191.  Similarly, 
in the current situation, VA should arrange for an examiner 
in the nursing home to conduct an examination or send an 
examiner into the facility to examine the Veteran.

The Board notes that the need for examinations is further 
complicated by the Veteran's dementia.  If the Veteran is 
unable to assist in an examination, then a VA examiner should 
be asked to provide an opinion based on the evidence in the 
claims file.

VA examinations are needed for the claims for service 
connection for a psychiatric disorder and a back disorder, 
and an increased evaluation for the cyst.  Here, the Veteran 
is claiming service connection for a psychiatric disorder 
secondary to the seizure disability that was service-
connected in this decision.  A VA examination or VA opinion 
on this claim is needed.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (VA must provide a medical examination when it 
is necessary to decide the claim).  In support of his claim 
for service connection for a back disorder, the Veteran 
submitted an April 1954 service treatment record which showed 
that the Veteran had experienced swelling and drainage from 
his spine for a year and a half.  A pilonidal cyst was 
diagnosed.  It appears the Veteran is claiming that his back 
disorder could be related to the service-connected pilonidal 
cyst.  A VA examination or VA opinion on this claim is 
needed.  See McLendon, supra.  In regards to the claim for an 
increased initial evaluation for the cyst, no VA examination 
has been conducted.  As such, a VA examination should be 
scheduled.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)


1.  Associate with the claims folder all 
VA records from June 2006 forward.  Ask 
the Veteran for information related to 
private treatment for his back and any 
psychiatric disorder and associate those 
records with the claims folder.  

2.  Arrange for a VA examination(s) to be 
conducted at the Veteran's nursing home, 
either by a provider at the nursing home, 
a private fee-based provider, or a VA 
examiner.  The entire claims file must be 
made available to the VA examiner(s).  
Pertinent documents should be reviewed, 
including service treatment records, VA 
and private treatments records, and the 
statements of the Veteran.

The examiner(s) should conduct a complete 
history and physical and offer an opinion 
as to whether:  (a)  Any currently 
diagnosed psychiatric disorder at least as 
likely as not had its onset in service, is 
related to service, or was aggravated by 
service or a service-connected disability, 
particularly the service-connected seizure 
disability; (b) Any currently diagnosed 
back disorder at least as likely as not 
had its onset in service, is related to 
service, or was aggravated by service or a 
service-connected disability, 


particularly the service-connected 
pilonidal cyst.  In addition, a complete 
examination of the pilonidal cyst should 
be conducted, including a detailed report 
of all symptoms.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

If, after meeting the Veteran, the 
examiner(s) determines that the Veteran's 
mental state renders him unable to 
meaningfully participate in the 
examination, then the examiner(s) should 
offer an opinion on the above matters 
based on a review of the claims file.

All necessary diagnostic testing should be 
conducted and commented upon by the 
examiner.  All opinions should be 
supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.

2.  After completing the above action, the 
claims should be readjudicated.  If the 
claims remain denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


